ORDER
PER CURIAM.
On March 23, 1989 we issued an order directing the respondent, Joseph Romano, Jr., to file his response to a complaint (DB 520 # 88-409) on or before April 7, 1989. The order contained an admonition informing the respondent that his failure to file the response would result in an order being entered, without any further notice, indefinitely suspending him from the practice of law. On August 3,1989 Disciplinary Counsel informed this Court that the respondent had not filed the required response.
On October 19, 1989, we issued an order directing the respondent to file his response to complaint # 88-409 on or before November 19, 1989. The order contained an admonition informing the respondent that his failure to file the response would result in an order being entered, without any further notice, disbarring him from the practice of law. On November 22, 1989, Disciplinary Counsel informed this Court that respondent has not filed the required response.
We note that respondent is currently suspended by order of this Court for his failure to file a required response in No. 89-297 M.P.
Accordingly, it is ordered that the respondent, Joseph Romano, Jr., is disbarred from the practice of law.